DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 7 January 2021 has been entered.  Applicant’s amendments to the Abstract have overcome every objection.  The objection to the Specification has been withdrawn.  
Applicant’s amendment to claim 20 and the support offered for the amendment (see paragraph entitled, “Claim Rejections- 35 U.S.C. § 112” page 8, filed 7 January 2021) overcame the 35 USC § 112 rejection for claim 20.  Therefore, this specific rejection has been withdrawn.  
Status of the Claims
In the amendment dated 7 January 2021, the status of the claims is as follows: Claims 1-16 and 19-20 have been amended.
Claims 1-20 are pending.
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “to locally fusing” should be either “to locally fuse” or “for locally fusing.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the phrase “a scanning frequency of the laser beam is in a range from 100Hz to 1,000Hz.”  However, the dimension of the scanning area is unclear.  Referring to paragraphs 00027 and 00043 of the Specification, the Applicant discloses “a scanning frequency of the laser beam in a predetermined area,” but does not specify the amount of area that is scanned.  This is similar to telling a person to take medicine at a frequency of four times per day but not specifying how much medicine to take.  Since the scanning area is not disclosed, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (US-8628624-B2) in view of Mistry et al. (US-5731046-A).
Regarding claim 1, Turner teaches a method for treating a surface (fig. 1, 17) of a base material (fig. 1, element 16; irradiated by high-energy laser radiation, abstract, lines 2-3), performing a laser treatment (surface is irradiated, abstract, line 2) by using a laser source (fig. 1, 14) to radiate a laser beam (20) onto the surface (17) of the base material (14), wherein a power of the laser beam is in a range from about 100W to about 1,000W (130W laser, column 3, lines 1-2), reducing an amount of dust (contaminants, column 2, line 22) over the surface (substrate, column 2, lines 22-23) of the material (fig. 1, 14).  Turner does not explicitly teach providing a carbon-based material in a chamber, performing a laser treatment to locally fusing a surface of the carbon-based material by using a laser source to radiate a laser beam onto the surface of the carbon-based material, forming a diamond-like carbon layer at the surface of the carbon-based material after cooling down the carbon-based material.  
However, Mistry teaches providing a carbon-based material (abstract, line 8) in a chamber (vacuum environment, column 9, lines 2-3), performing a laser treatment (column 13, line 22) to locally fusing (modifying the composition, column 18, lines 42-48) a surface of the carbon-based material (carbide, abstract, line 3) by using a laser source to radiate a laser beam (abstract, line 1) onto the surface of the carbon-based material (abstract, lines 1-2), forming a diamond-like carbon layer (abstract, lines 8 and 12) at the surface of the carbon-based material (surface of substrate, abstract, line 2) after cooling down the carbon-based material (Mistry teaches that a 2-5 hour cooling time is known in the art, column 3, line 1).  
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the invention of Turner to include providing a carbon-based material in a chamber, performing a laser treatment to locally fusing a surface of the carbon-based material by using a laser source to radiate a laser beam onto the surface of the carbon-based material, forming a diamond-like carbon layer at the surface of the carbon-based material after cooling down the carbon-based material in view of the teachings of Mistry in order to facilitate the fabrication of a diamond-like carbon (DLC) coating by providing a carbon-based material that is a hard and durable surface and resistant to wear (Mistry, column 1, lines 30-35), suitable for coating superconductive materials (Mistry, column 16, lines 34-35), and is a process that utilizes contaminated materials to form a desired composite material in a stabilized environment relevant to the object, made more stable by the use of a vacuum chamber (Mistry, column 19, lines 35-38).
Turner does not teach claim 2.
However, Mistry teaches wherein the laser beam (fig. 4, three laser beams radiated onto surface 412) is radiated onto the surface of the carbon-based material (carbide, abstract, line 3) in a scanning manner (column 24, line 6), and a pulse frequency of the laser beam is in a range from 100Hz to 1,000Hz (pulse frequency of fist laser is up to 300 Hz and pulse frequency of second laser is up to 1000 Hz, column 13, lines 35-42; because the Applicant’s claimed limitation does not specify a predetermined area (see 112b rejection above), the Examiner has interpreted the spot size of the laser beam as the scanning area such that one pulse = one scan).  
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the invention of Turner to include wherein the laser beam is radiated onto the surface of the Mistry, column 29, lines 31-40).
Turner does not teach claim 3.
However, Mistry teaches wherein the carbon-based material (carbide, abstract, line 3) comprises graphite (column 16, line 4).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the invention of Turner to include wherein the carbon-based material comprises graphite in view of the teachings of Mistry who teaches the inclusion of graphite in forming an sp2 bond structure within a DLC coating (Mistry, column 1,, lines 26-7; column 21, lines 46-48; and column 36, lines 24-25).
Regarding claim 4, Turner teaches inspecting a property (column 6, line 57) of the surface of the carbon-based material (carbides, column 5, line 3), wherein the property includes at least one of resistivity, hardness (density, column 2, lines 23-27), roughness, and composition (column 4, lines 58-59) of the material.  Regarding claim 5, Turner teaches adjusting the power of the laser beam (peak power, column 6, line 66) in accordance with the property of the surface (fig. 1, element 17) of the material (carbides, column 5, line 3). Regarding claims 4 and 5, Turner does not explicitly disclose that the material is a carbon-based material.
However, Mistry teaches that the material is a carbon-based material (carbide, abstract, line 3).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the invention of Turner to include a carbon-based material in view of the teachings of Mistry in order to facilitate the fabrication of a DLC coating by providing a carbon-based material that is a hard Mistry, column 1, lines 30-35) and suitable for coating superconductive materials (Mistry, column 16, lines 34-35).
Turner does not teach claim 8.
However, Mistry teaches increasing a weight percentage of carbon (constituent element, column 18, line 64) of a surface area (surface of a substrate, abstract, line 2) of the carbon-based material (carbide, abstract, line 3) by the laser treatment (abstract, lines 1-2).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the invention of Turner to include increasing a weight percentage of carbon of a surface area of the carbon-based material by the laser treatment in view of the teachings of Mistry in order to provide a constituent element that is a carbonaceous element made of the same structure as the primary, carbon-based material so as to create a carbon-carbon bonding without necessitating the introduction of additional material elements from a secondary source (Mistry, column 10, lines 13-23)
Regarding claim 9, Turner teaches an apparatus for treating (fig. 1) a surface (17) of a base material (16), comprising: a platform (18), configured to support the base a material (16); and a laser source (14), disposed above the platform, wherein the laser source is configured to emit a laser beam (20) onto a surface of the base material (14), and reducing an amount of dust (contaminants, column 2, line 22) over the surface (substrate, column 2, lines 22-23) of the material (fig. 1, 14), wherein a power of the laser beam is in a range from 100W to 1,000W (130W laser, column 3, lines 1-2).  Turner does not explicitly disclose that the base material is a carbon-based material, wherein the laser source is configured to emit a laser beam onto a surface of the carbon-based material for locally fusing the carbon-based material at the surface, forming a diamond-like carbon layer at the surface of the carbon-based material after cooling down the carbon-based material.
However, Mistry teaches that the base material is a carbon-based material (abstract, line 8), wherein the laser source (fig. 4) is configured to emit a laser beam (beams from lasers 402, 404, and 406) onto a surface of the carbon-based material (carbide, abstract, line 3) for locally fusing (modifying the composition, column 18, lines 42-48) the carbon-based material at the surface, forming a diamond-like carbon layer (abstract, lines 8 and 12) at the surface of the carbon-based material (surface of substrate, abstract, line 2) after cooling down the carbon-based material (Mistry teaches that 2-5 hour cooling time is known in the art, column 3, line 1).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the invention of Turner to include that the base material is a carbon-based material, wherein the laser source is configured to emit a laser beam onto a surface of the carbon-based material for locally fusing the carbon-based material at the surface, forming a diamond-like carbon layer at the surface of the carbon-based material after cooling down the carbon-based material in view of the teachings of Mistry in order to facilitate the fabrication of a diamond-like carbon (DLC) coating by providing a carbon-based material that is a hard and durable surface and resistant to wear (Mistry, column 1, lines 30-35), suitable for coating superconductive materials (Mistry, column 16, lines 34-35), and is a process that utilizes contaminated materials to form a desired composite material in a stabilized environment relevant to the object, made more stable by the use of a vacuum chamber (Mistry, column 19, lines 35-38).
Regarding claim 10, Turner teaches wherein a pulse frequency (90 pulse train, column 3, line 48) of the laser beam (Nd: YAG laser, column 3, line 48) is in a range from about 10KHz to about 50KHz (25 KHz, column 3, line 48).
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Mistry as applied to claims 1 and 9 above and further in view of Liu et al. (US-20140028996-A1).
Turner and Mistry do not explicitly disclose claim 6.
However, Liu teaches inspecting an amount of diamond-like carbon formed over the carbon-based material (Raman testing may be used to measure the thickness of DLC, para 0012).
Liu, para 0012).
Regarding claim 12, Turner teaches an inspector (spectroscopic means to observe the base material, column 2, lines 38-42).  Turner does not explicitly disclose inspecting an amount of diamond-like carbon formed over the carbon-based material.
However, Liu teaches inspecting an amount of diamond-like carbon formed over the carbon-based material (Raman testing may be used to measure the thickness of DLC, para 0012).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the combined invention of Turner and Mistry to include inspecting an amount of diamond-like carbon formed over the carbon-based material in view of the teachings of Liu in order to measure the thickness of the DLC coating so as to make products that reliably have a desired thickness of a coating (Liu, para 0012).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Mistry as applied to claim 1 above and further in view of Englesberg (US-6048588-A).
Mistry teaches the carbon-based material (carbide, abstract, line 3).  Turner and Mistry do not explicitly disclose further comprising reducing a weight percentage of oxygen of a surface area of the material by removing a plurality of oxide-containing particles on the surface of the material via the laser treatment.
However, Engelsberg teaches reducing a weight percentage of oxygen (removing oxygen, column 1, lines 61-62) of a surface area (surface of a substrate, abstract, line 2) of the base material (surface of silicon wafers, column 1, lines 62-63) by removing a plurality of oxide-containing particles oxide layers, column 2, line 2) on the surface of the base material (surface of the substrate, column 2, line 4) via the laser treatment (column 4, lines 61-67).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the invention of Turner and Mistry to include reducing a weight percentage of oxygen of a surface area of the base material by removing a plurality of oxide-containing particles on the surface of the base material via the laser treatment in view of the teachings of Engelsberg in order to remove oxides that if not removed would contaminate a base material (paras 6 and 13).
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Mistry as applied to claim 9 above, and further in view of Minehara (US-9174304-B2).  
Turner and Mistry to do not teach claim 11.
However, Minehara teaches an optical distance detector (laser range finder, fig. 1, element 31) configured to measure a distance (a distance, column 3, line 66) between the laser source and the carbon-based material (laser range finder described, column 3, line 64 to column 4, line 1; carbon steel, column 9, line 41).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the invention of Turner and Mistry to include an optical distance detector configured to measure a distance between the laser source and the carbon-based material in view of the teachings of Minehara in order to broaden the applicability for the decontamination of a base material by laser treatment, enabling treatment of a base material with an uneven surface (Minehara, column 2, lines 5-12).
Turner and Mistry do not teach claim 13.
However, Minehara teaches a dust collector (fig. 1, element 52) configured to collect particles (column 8, lines 30-35) ejected from the surface of the base material (contaminated article, column 8, line 28; carbon steel, column 9, line 41).
column 8, lines 31-39).
Claims 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Mistry and further in view of Borden et al. (US-20030164946-A1).  
Regarding claim 14, Turner teaches an apparatus for treating a surface of a base material (irradiated by high-energy laser radiation, abstract, lines 2-3), comprising: a platform (fig. 1, element 18), configured to support the material (16); a laser source (14), disposed above the platform, wherein the laser source is configured to radiate a laser beam (20) on a surface of the base material (32).  Turner does not explicitly disclose that the base material is a carbon-based material wherein the laser source is configured to radiate a laser beam on a surface of the carbon-based material for locally fusing the carbon-based material at the surface and forming a diamond-like carbon layer at the surface of the carbon-based material after cooling down the carbon-based material that an inspector, disposed above the carbon-based material, wherein the inspector is configured to inspect a volume-resistivity of the carbon-based material; and a controller, coupled to the laser source and the inspector, and configured to adjust a parameter of the laser beam in accordance with the volume resistivity of the surface of the carbon-based material inspected by the inspector.
Mistry teaches that the base material is a carbon-based material (“carbide,” abstract, line 3) wherein the laser source (fig. 4) is configured to radiate a laser beam (beams from lasers 402, 404, and 406) on a surface of the carbon-based material (carbide, abstract, line 3) for locally fusing (modifying the composition, column 18, lines 42-48) the carbon-based material at the surface and forming a diamond-like carbon layer (abstract, lines 8 and 12) at the surface of the carbon-based material (surface of substrate, abstract, line 2) after cooling down the carbon-based material (Mistry teaches that a 2-5 hour cooling time is known in the art, column 3, line 1).  Turner and Mistry do not explicitly disclose that an inspector, disposed above the carbon-based material, wherein the inspector is configured to inspect a volume-resistivity of the carbon-based material; and a controller, coupled to the laser source and the inspector, and configured to adjust a parameter of the laser beam in accordance with the volume resistivity of the surface of the carbon-based material inspected by the inspector.
However, Burden teaches an inspector (fig. 4, detector- 420), disposed above the base material, wherein the inspector is configured to inspect a volume resistivity of the base material (“property of a layer” and “measure of the resistance (per unit area),” abstract); and a controller (computer, fig. 1a, element 14a), coupled to the laser source (401) and the inspector (420), and configured to adjust a parameter (change a process parameter, para 0066) of the laser beam (generate a first beam, fig. 2a, element 201) in accordance with the volume resistivity (property: reflectance, para 0066; fig. 3 shows the relationship between the reflectance and the volume resistivity) of the surface (fig. 1b, element 103R) of the base material inspected by the inspector (feedback loop, fig. 1a, element 16).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the invention of Turner to include that the base material is a carbon-based material wherein the laser source is configured to radiate a laser beam on a surface of the carbon-based material for locally fusing the carbon-based material at the surface and forming a diamond-like carbon layer at the surface of the carbon-based material after cooling down the carbon-based material in view of the teachings of Mistry and to include an inspector, disposed above the base material, wherein the inspector is configured to inspect the volume resistivity of the surface of the base material; and a controller, coupled to the laser source and the inspector, and configured to adjust a parameter of the laser beam in accordance with the volume resistivity of the surface of the base material inspected by the inspector in view of the teachings of Borden in order to facilitate the fabrication of a diamond-like carbon (DLC) coating by providing a carbon-based material that is a hard and durable surface and Mistry, column 1, lines 30-35) and to use an inspection device that would decontaminate of the surface of a material, ensuring the material is uniformly made and free of any contaminants (Borden, para 0023).
Turner does not teach claim 15.
However, Mistry teaches wherein the platform is disposed in a low-pressure chamber (vacuum environment, column 9, lines 2-3).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the invention of Turner to include wherein the platform is disposed in a low-pressure chamber in view of the teachings of Mistry in order to use a process that forms a desired composite material from contaminated materials in a stabilized environment relevant to the object, made more stable by the use of a vacuum chamber (Mistry, column 19, lines 35-38).
Regarding claim 18, Turner teaches wherein the parameter of the laser beam includes at least one of a power of the laser beam (peak power, column 6, line 66) and a pulse frequency of the laser beam (pulse duration and number of pulses, column 6, line 66).
Turner does not teach claim 19.
Mistry teaches an environment of the low-pressure chamber (vacuum environment, column 9, lines 2-3).  Mistry does not teach a control interface configured to receive an instruction and transmit the instruction to the controller for controlling an environment of the low-pressured chamber.
However, Borden teaches a control interface (can be entered by a human operator, para 0042) configured to receive an instruction (Borden, change in the process parameter can be determined, para 0042) and transmit the instruction to the controller (programmed computer, fig. 1a, element 14A and para 0042) for controlling an environment of the low-pressured chamber (Borden teaches controlling the annealing temperature, para 0028).
Borden, para 0028).
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Mistry and Borden, further in view of Minehara.  
Turner and Borden do not teach claim 16.  Mistry teaches a low-pressure chamber (vacuum environment, column 9, lines 2-3).
However, Minehara teaches wherein the low-pressure chamber comprises a dust collector (fig. 1, element 52) configured to collect particles (column 8, lines 30-35) ejected from the surface of the carbon-based material (contaminated article, column 8, line 28; carbon steel, column 9, line 41).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the invention of Turner, Mistry, and Borden to include wherein the low-pressure chamber comprises a dust collector configured to collect particles ejected from the surface of the base material in view of the teachings of Minehara in order to collect the dust removals blown off the base material so as to prevent contamination (column 8, lines 31-39).
Turner, Mistry, and Borden do not teach claim 20.
However, Minehara teaches an arm (fig. 1, element “A”) configured to adjust at least one of a position of the laser source (arbitrary position, column 8, lines 49-50) and a scanning frequency of the laser beam (fig. 1, the robot arm, A, controls the scanning device, 2).
Minehara, column 5, lines 40-49; column 2, lines 5-12 ).
Further, it is understood, claim 20 includes an intended use recitation, for example “configured to adjust at least one of a position of the laser source and a scanning frequency of the laser beam”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Mistry and Borden, further in view of Engelsberg.  
Turner, Mistry, and Borden to not teach claim 17.
However, Engelsberg teaches a power supply (current and voltage, column 2, lines 29-33) coupled to the laser source (column 4, lines 61-67), and configured to provide a power signal (pulse energy, column 12, line 48) to the laser source (input to the laser, column 12, lines 48-49).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the inventions of Turner and Burden to include a power supply coupled to the laser source, and configured to provide a power signal to the laser source in view of the teachings of Engelsberg in order to provide a source of power for the laser.
Response to Arguments
Applicant's arguments filed 7 January 2021 have been fully considered, but they are not persuasive. 
Applicant’s arguments in the Remarks filed on 7 January 2021, which addresses the previous Advisor Action mailed on 26 December 2020, are addressed by the Examiner as follows:
	On page 9 of the Applicant’s arguments, referencing Turner, the Applicant states, “Person having ordinary skill in the art should understand that Turner teaches away the feature of (1) melting/fusing the carbon-based material at the surface, and (2) altering the carbon-based material at the surface into the diamond-like carbon layer with high power laser beam.  Furthermore, Turner fails to teach a carbon-based material.”
	While it is true that Turner teaches a method for laser treatment that “must not create thermally induced chemical reactions” (column 1, lines 39-40), Turner also teaches that “it will be appreciated that the invention is not restricted to the sort of surface cleaning described in detail above, but may also be applied to a wide range of cleaning tasks on other materials and in other fields of industry.  Examples include: preparation for bonding, joining, gluing, plating, etching, coating, surface conditioning, texturing or surface modification…” (column 6, lines 40-45; emphasis, Examiner’s).  Thus, Turner teaches a method for laser treatment as a precursor to a coating process in the manner of that claimed by the Applicant.
	Furthermore, Turner teaches the presence of carbon materials, but instead of teaching their transformation into a DLC layer, Turner teaches their removal (column 5, lines 8-11).  In this respect, both the Applicant’s Specification and Turner’s patent appear to be cut from the same cloth.  For example, the Applicant discloses that “laser surface treatment is emerging as a new method of cleaning that offers several advantages, including being adaptive to various types of contaminants, having reduced environmental impact, and alleviating material loss and/or structural damage to a base material 
	In the previous Office Action dated 26 December 2020, the Examiner referenced Mistry for rejection the formation of the DLC layer in the original claim 6 (see page 9).  Respectfully submit that the Applicant did not address Mistry, who teaches the formation of a DLC layer such that “any contaminated material may be utilized form a desired composite material” (column 19, lines 35-38).
	For the above reasons, rejections to the pending claims are respectfully sustained by the Examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        2/8/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761